[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The defendants' Motion to Strike is granted. This Court agrees with the defendants' that multiplied damages cannot be vicariously imputed against employers of servants who cause injury to others. Sec. 14-295 applies to the actual tort feasors only.
In Gionfriddo v. Avis Rent A Car System, Inc., 192 Conn. 280,285 (1984) held lessors liable for the action of their lessees because the statute, Section 14-154a provided for it. The same rationale applied to Section 52-56a in Banks v. Watrous, 134 Conn. 592, 599 (1948). Other than that our courts have required a guilty intention upon the part of the defendant. (employer). CT Page 295
Unlike other states Connecticut does not oblige employers to answer to others for employee's deliberate or reckless misconduct, Maisenbacker v. Society Concordia,71 Conn. 369 (1899).
Plaintiff certainly cannot say the employee in this case was acting in the course of the defendants' business.
DUNN, J.